Exhibit 32.1 STATEMENT OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Quarterly Report on Form 10-Q of Central Virginia Bankshares, Inc. for the quarter ended March 31, 2010, as filed with the Securities and Exchange Commission on the date hereof we, Ralph Larry Lyons, President and Chief Executive Officer of Central Virginia Bankshares, Inc., and Charles F. Catlett, III, Senior Vice President and Chief Financial Officer of Central Virginia Bankshares, Inc., hereby certify pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to our knowledge and belief: (a)such Form 10-Q for the quarter ended March 31, 2010 fully complies with the requirements of section 13(a) of the Securities Exchange Act of 1934, as amended; and (b)the information contained in such Form 10-Q for the quarter ended March 31, 2010fairly presents, in all material respects, the financial condition and results of operations of Central Virginia Bankshares, Inc. as of, and for, the periods presented in such Form 10-Q. By: /s/ Ralph Larry Lyons Date: May 17, 2010 Ralph Larry Lyons President and Chief Executive Officer By: /s/ Charles F. Catlett, III Date: May 17, 2010 Charles F. Catlett, III Senior Vice President and Chief Financial Officer
